Title: Abigail Adams to James Lovell, 10 May 1781
From: Adams, Abigail
To: Lovell, James


     
      
       Braintree, 10 May 1781
       
      
     
     Upon opening your favour of April 17 my Heart Beat a double stroke when I found that the Letter which I supposed had reachd you was the one captured in the room of that you received which was what I had supposed lost, but I should have been secure from the knowledge of the writer if Mr. Cranchs Letter and one I wrote at the same time had not accompanied it. The Letter which I would not have chosen should have come to any hand but yours, was in reply to two of yours and containd some Stricktures upon the conduct of a Friend. Least you should imagine it freer than it really was I enclose the coppy. I risk no more should it be captured than what the Enemy already have.—The Letter which occasiond some of the remarks I have not yet seen, tho I find it was published in the Halifax paper as well as Riveingtons. If what I have heard with regard to its contents is true, I cannot open my lips in defence of a Friend whose character I would wish to justify, nor will I secret from him that it suffers exceedingly even in the Eyes of his Friends from his so long absenting himself from his family. How well he may satisfy her who is nearest concernd I presume not to say, but if she possesses that regard for her partner which I presume she does, she must be exceedingly hurt even by the Speach of the world, if she is otherways sufficiently convinced of the attachment and affections of her partner. I write from a Sense of the feelings which under similar circumstances would harrow up my Soul, and wound with a Bearded Arrow. I have but a very small personal acquaintance with the Lady whom I esteem and commisirate, those who have speak highly of her. I have as little personal acquaintance with the Gentleman connected with her; but it has so happened that I have stood in need of his services, and he has exhibited an assiduity and Friendship in the discharge of them that has bound me to him in the bond of Friendship. Add to this he is the particular Friend and correspondent of him who is dearest to me and for whose sake alone I should Esteem him, but it would mortify me not a little to find I had mistaken a character and in the room of a philosopher, a man of the world appeard. If I could credit the report remainder missing
    